Title: To Benjamin Franklin from David Wilkin, 6 April 1779
From: Wilkin, David
To: Franklin, Benjamin


Dear Sir
Rochel Prison Aprul 6th 1779
I should bee for Ever obleaged to you if your oner woold Clear me of imprisonment & Drect me to Philadelphia as i have wife & fameley there & at this time i was Going Pashinger on board of the Ship when takin by the barren moumrancy of Rochel bound for nueyork to Get to my famley as they was no orther way for me to Get there from ingland I acted on board as mate for my Pasige i have often times been in the Capesity of master in Philadelphia but at this time Glad to Git home in aney Stachon in hopes your oner will bee Good in Louking in this to Releave me of Imprizonment & Drect me in the way for Philadelphia to my wife & famley in i Should for iver Give you Praise my abestence from there was ocashned by Mr Stocker & warten & Co in Ship of theres the first of the Disturbance She was made an Inglish Propertey Stocker Died & the Ship Sould & i was then taken Pashenger for amireca Bound for nueyork in hopes to Get to Philadelphia as that is my home for twenty years Past there is one Sailer Philadelphia Boarn Pashenger in Prison woold be Glad of the Same Releaf thomas Campbel the Ship taken in fanny Capt Long from London So Long abstent Gives Greet uneasnes & I had no other way to Get home than Going for nueyork & then to Desert over Land to Philadelphia Sir & my famley Should for Ever Regoice at your Percuiring me a Voige there as it has Cost me much trobel Steding to Get there & now Brought to Prison is warce than I Expected. I am a well wisher to my Contrey & thinks Very hard of my Confinement if your oner woold be Good nof to ancer this I Should be for I am as Ever obliaged to you I am Very well youesed as a Prisner at Prisent but not Satisfied abestent from my famley in Philadelphia
Sir Your most Hum Serv
David Wilkin
 
Addressed: To / Mr Dr Franklin Adgent / for Amirica / in Parris
